NO. 4-05-1021       Filed 4/13/07

                        IN THE APPELLATE COURT

                              OF ILLINOIS

                            FOURTH DISTRICT

THE PEOPLE OF THE STATE OF ILLINOIS,         )   Appeal from
          Plaintiff-Appellee,                )   Circuit Court of
          v.                                 )   Vermilion County
CASSIE LANDERS,                              )   Nos. 02CF582
          Defendant-Appellant.               )        04CF100
                                             )
                                             )   Honorable
                                             )   Thomas J. Fahey,
                                             )   Judge Presiding.


          JUSTICE McCULLOUGH delivered the opinion of the court:

          Defendant, Cassie Landers, was sentenced to 42 months'

imprisonment in the Illinois Department of Corrections (DOC)

following the revocation of her probation (case No. 04-CF-100).

She appeals her sentence, arguing the trial court erred in

sentencing her to a longer sentence than that to which she agreed

in her guilty plea.    For the reasons that follow, we affirm.

          On February 24, 2004, defendant was charged by

information with possession of a controlled substance.       720 ILCS

570/402(c) (West 2004).    On March 7, 2005, defendant entered a

plea of guilty in exchange for a maximum sentence of three years'

imprisonment.   After asking a series of questions, the trial

court found defendant was competently and voluntarily entering a

plea of guilty.    The court then admonished defendant, in

pertinent part, as follows:

                  "THE COURT: You're pleading to a Class 4
          felony.   If you were to go trial [sic] on

          this case and you were convicted, you could

          be sentenced to a determinate term of

          incarceration in the Illinois Department of

          Corrections of one to three years.   You may

          be eligible for extended term.   This is based

          upon prior criminal activity.

                 [ASSISTANT STATE'S ATTORNEY]: She is.

                 THE COURT: If this were so, the maximums

          would double.   So rather than looking at a

          one to three, you could be looking at one to

          six.   If you were ever sentenced to the

          Department of Corrections, upon your release

          you'd be subject to one year mandatory

          supervised release or parole."

Defendant announced twice in open court that she understood the

possible penalties a Class 4 felony could carry.     In addition,

defendant stated she understood the rights she would relinquish

by pleading guilty.   After hearing a factual basis for the crime,

the court accepted defendant's guilty plea and scheduled a

sentencing date.

          On April 21, 2005, defendant was sentenced to 30

months' probation to run concurrent with the probation period

ordered in case No. 02-CF-582.    On July 22, 2005, the State filed


                                 - 2 -
a petition to revoke probation.   On August 24, 2005, the State

filed an amended petition to revoke probation, alleging (1)

defendant failed to report to her probation officer on June 30,

2005; (2) defendant failed to remain at the probation office as

directed to submit to a drug screen on June 21, 2005; (3)

defendant left the probation office on August 19, 2005, without

submitting to a drug screen; and (4) defendant failed to report

to the probation office on August 23, 2005, for a drug screen.

          On September 23, 2005, a hearing was held on the

State's amended petition to revoke probation.   After hearing

evidence, the trial court found the State met its burden of proof

on three of its allegations.   On October 28, 2005, a combined

sentencing hearing was held in case Nos. 02-CF-582 and 04-CF-100,

each the result of revocation of defendant's probation.   The

court resentenced defendant to 42 months' imprisonment in DOC in

No. 04-CF-100 with credit for 49 days served, to be served

consecutively to the sentence imposed in No. 02-CF-582, 35

months' imprisonment in DOC with credit for 67 days served.     On

November 16, 2005, defendant filed a motion to reconsider

sentence, arguing the sentence imposed was excessive.   On

November 23, 2005, after a hearing, the trial court denied

defendant's motion, and defendant appealed.

          On appeal, defendant argues the trial court lacked the

authority to resentence her to 42 months' imprisonment because


                               - 3 -
defendant's original plea agreement was made in consideration of

a sentence of no more than three years' imprisonment.     Defendant

acknowledges this issue was not raised by contemporaneous

objection or in a postsentencing motion.     Nevertheless, defendant

asks this court to review her challenge under the plain-error

doctrine.   Because we find no error in the trial court's

sentence, we decline to do so.    See People v. Wade, 131 Ill. 2d
370, 376, 546 N.E.2d 553, 555 (1989) (stating, "[b]efore invoking

the plain error exception, it is appropriate to determine whether

error occurred at all").

            In People v. Bray, 186 Ill. App. 3d 394, 398, 542
N.E.2d 512, 514-15 (1989), the defendant argued the three-year

maximum sentence in his plea agreement was still binding on the

court for any further sentence imposed as a result of a

revocation of probation.   In finding the trial court did not

abuse its discretion in sentencing defendant to five years'

imprisonment following the revocation of his probation, this

court stated, "[a]lthough the court accepted the plea agreement,

the court admonished defendant of the statutory range of

sentences for the offenses involved.     The court was free to

resentence defendant to any permissible sentence should he fail

to abide by the terms of probation."     Bray, 186 Ill. App. 3d at

398, 542 N.E.2d at 515.

            In People v. Johns, 229 Ill. App. 3d 740, 740, 593


                                 - 4 -
N.E.2d 594, 595 (1992), the defendant argued the trial court

abused its discretion in resentencing him to six years'

imprisonment following the revocation of his probation, a term

longer than that he originally agreed upon in his plea agreement.

This court rejected the defendant's argument but nevertheless

found the trial court erred in resentencing defendant.     Johns,
229 Ill. App. 3d at 740-41, 593 N.E.2d at 595.     In remanding the

case for resentencing, this court noted the defendant was not

informed of the maximum penalty he could receive prior to the

court's acceptance of his guilty plea in violation of Supreme

Court Rule 402 (177 Ill. 2d R. 402).     Johns, 229 Ill. App. 3d at

743, 593 N.E.2d at 596.

            In the case at bar, defendant was admonished during her

guilty-plea hearing that the maximum penalty for a Class 4 felony

was one to three years' imprisonment.     She was also admonished

that an extended-term penalty would range from one to six years'

imprisonment.   Defendant twice acknowledged she understood the

penalties involved.   Defendant cannot now argue she did not

receive the benefit of her bargain when she herself failed to

live up to her end of that bargain.     The trial court did not

abuse its discretion in resentencing defendant.

            For the foregoing reasons, we affirm the trial court's

judgment.   As part of our judgment, we grant the State its

request that defendant be assessed $50 as costs for this appeal.


                                - 5 -
Affirmed.

COOK and TURNER, JJ., concur.




                    - 6 -